Citation Nr: 1031773	
Decision Date: 08/24/10    Archive Date: 09/01/10

DOCKET NO.  03-34 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 percent 
for left shoulder impingement.

2.  Entitlement to an initial evaluation in excess of 10 percent 
for low back pain with degenerative disc disease, prior to June 
13, 2006.

3.  Entitlement to an initial evaluation in excess of 20 percent 
for low back pain with degenerative disc disease, from June 13, 
2006.

4.  Entitlement to an initial evaluation in excess of 10 percent 
for right-sided herniated disc, with degenerative disc disease at 
C5-6.

5.  Entitlement to an increased rating for hiatal hernia with 
gastroesophageal reflux and diverticulosis, currently evaluated 
as 10 percent disabling.

6.  Entitlement to an initial evaluation in excess of 10 percent 
for hypertension.

7.  Entitlement to an initial evaluation in excess of 10 percent 
for tinea cruris, prior to March 1, 2009.

8.  Entitlement to an initial compensable evaluation for tinea 
cruris, from March 1, 2009.

9.  Entitlement to an initial compensable evaluation for 
bilateral athlete's foot.

10.  Entitlement to an initial compensable evaluation for missing 
right big toenail.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from September 1977 to June 
1978, October 1982 to March 1988, and from August 1996 to 
February 2002.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Regional Office (RO).  By 
rating action dated November 2002, the RO, in pertinent part, 
granted service connection for low back pain with degenerative 
disc disease, and assigned a 10 percent evaluation; granted 
service connection for left shoulder impingement, and assigned a 
10 percent evaluation; granted service connection for tinea 
cruris, and assigned a 10 percent evaluation; granted service 
connection for athlete's foot, and assigned a noncompensable 
evaluation; granted service connection for hypertension, and 
assigned a 10 percent evaluation; granted service connection for 
missing right big toenail, and assigned a noncompensable 
evaluation; and granted service connection for right-sided 
herniated disc with degenerative disc disease at C5-6, and 
assigned a noncompensable evaluation.  In addition, the RO 
increased the evaluation assigned for hiatal hernia with 
gastroesophageal reflux disease to 10 percent.  With the 
exception of the award for missing toenail of the right big toe, 
which was effective March 19, 1988, the remaining awards were 
effective February 26, 2002.  	The Veteran disagreed with the 
assigned ratings.  

A March 2004 rating decision increased the evaluation assigned 
for the Veteran's left shoulder disability to 20 percent, and the 
rating assigned for his cervical spine disability to 10 percent.  
These ratings were effective February 26, 2002.  This rating 
action also assigned a separate 10 percent evaluation for L5 root 
neuropathy of the left lower extremity, effective February 26, 
2002.

By decision dated June 2004, the Board denied the Veteran's 
claims for increased ratings for the service-connected 
disabilities.  The Veteran appealed this determination to the 
United States Court of Appeals for Veterans Claims which, by 
Order dated November 2004, granted a Joint Motion for an Order 
Partially Vacating the Board Decision and Incorporating the Terms 
of this Joint Motion.  In an April 2005 decision, the Board 
remanded the Veteran's claim for additional development of the 
record.  

In a February 2009 rating decision, the RO reduced the evaluation 
in effect for tinea cruris to noncompensable, effective March 1, 
2009.  In addition, the RO assigned a 20 percent rating for the 
Veteran's service-connected low back disability, effective June 
13, 2006.

This case was most recently before the Board in April 2010, at 
which time it was remanded for additional development of the 
record.  As the requested actions have been accomplished, the 
case is again before the Board for appellate consideration.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran is right-handed.

2.  The Veteran's left shoulder disability is manifested by 
limitation of motion.  There is no evidence of fibrous union or 
ankylosis.

3.  Prior to June 13, 2006, the Veteran had mild limitation of 
motion of the lumbar spine.  No incapacitating episodes were 
demonstrated.

4.  From June 13, 2006, through April 17, 2007, flexion of the 
lumbar spine was to 45 degrees.

5.  From April 18, 2007, the Veteran had limitation of motion 
with fatigue on repetitive movement.

6.  The Veteran's hiatal hernia with gastroesophageal reflux 
disease is manifested by dysphagia, pyrosis and regurgitation, 
and is productive of considerable impairment of health.

7.  The Veteran's diastolic pressure is not predominantly 110 or 
more, and systolic pressure is not predominantly 200 or more.

8.  Prior to March 1, 2009, tinea cruris was manifested by 
pustular lesions in the groin.

9.  From March 1, 2009, tinea cruris does not involve an exposed 
area, affects less than five percent of the entire body, and does 
not require any treatment.

10.  The Veteran's bilateral athlete's foot affects a non-exposed 
area, and less than five percent of the total body.

11.  The Veteran's missing right great toenail is not productive 
of pain.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 20 
percent for left shoulder impingement have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5202 (2009).

2.  The criteria for an initial evaluation in excess of 10 
percent for low back pain with degenerative disc disease, prior 
to June 13, 2006, have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 38 C.F.R. § 4.71a, Diagnostic Codes 5292 
(as in effect prior to September 26, 2003), 5293 (as in effect 
prior to September 23, 2002), 5242, 5243 (2009).

3.  The criteria for an initial evaluation in excess of 20 
percent for low back pain with degenerative disc disease from 
June 13, 2007, through April 17, 2008, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5242, 5243 (2009).

4.  The criteria for an initial evaluation of 30 percent for low 
back pain with degenerative disc disease from April 18, 2008, 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§ 38 C.F.R. § 4.71a, Diagnostic Codes 5242, 5243 (2009); See 
Deluca v. Brown, 8 Vet. App. 202 (1995).

5.  The criteria for an initial evaluation of 30 percent for 
hiatal hernia with gastroesophageal reflux disease and 
diverticulosis have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.114, Diagnostic Code 7346 (2009).

6.  The criteria for an initial evaluation in excess of 10 
percent for hypertension have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. § 4.104, Diagnostic Code 7101 (2009).

7.  The criteria for an initial evaluation in excess of 10 
percent for tinea cruris, prior to March 1, 2009, have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.118, 
Diagnostic Codes 7806, 7813 (as in effect prior to, and after 
August 30, 2002), 7802 (2009).

8.  The criteria for an initial compensable evaluation for tinea 
cruris, from March 1, 2009, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic Codes 
7806, 7813 (as in effect prior to, and after August 30, 2002).

9.  The criteria for an initial compensable evaluation for 
bilateral athlete's foot have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic Codes 7806, 7813 
(as in effect prior to, and after August 30, 2002).

10.  The criteria for an initial compensable evaluation for 
missing right great toenail have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic Codes 
7803, 7804, 7805 (as in effect prior to, and after August 30, 
2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA) redefined VA's duty to 
assist the appellant in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2009).

The VCAA requires that a veteran be notified of what information 
or evidence is necessary to substantiate the claim; what subset 
of the necessary information or evidence, if any, the claimant is 
to provide; and what subset of the necessary information or 
evidence, if any, VA will attempt to obtain.  38 C.F.R. 
§ 3.159(b) (2009).  

The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, a 
connection between a veteran's service and the disability, degree 
of disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency of 
original jurisdiction (in this case, the RO).  Id; see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, 
insufficiency in the timing or content of VCAA notice is harmless 
if the errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule).

In this case, in a July 2002 letter, issued prior to the rating 
decision on appeal, and in a February 2004 letter, VA provided 
notice to the Veteran regarding what information and evidence is 
needed to substantiate his claims for service connection, to 
include what information and evidence must be submitted by the 
Veteran and what information and evidence will be obtained by VA.  
A June 2005 letter informed him of the evidence necessary to 
support a claim for an increased rating.  The Veteran was advised 
to submit evidence from medical providers, statements from others 
who could describe their observations of his disability level, 
and his own statements describing the symptoms, frequency, 
severity and additional disablement caused by his disability.  He 
was also informed of the information and evidence needed to 
establish a disability rating and effective date in a March 2006 
letter.  

In any event, this claim arises from the initial award of service 
connection for the disabilities at issue (except for the claim 
for an increased rating for hiatal hernia with gastroesophageal 
reflux disease).  In this regard, Court has held that once 
service connection is granted the claim is substantiated, 
additional notice is not required and any defect in the notice is 
not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, 
no further notice is needed under VCAA.

The record also reflects that VA has made reasonable efforts to 
obtain relevant records adequately identified by the appellant.  
Specifically, the information and evidence that have been 
associated with the claims file include private and VA medical 
records, Social Security Administration records and the reports 
of VA examinations.

The appellant was notified and aware of the evidence needed to 
substantiate this claim, the avenues through which he might 
obtain such evidence, and the allocation of responsibilities 
between himself and VA in obtaining such evidence.  The Veteran 
was an active participant in the claims process by submitting 
evidence and providing testimony.  Thus, he was provided with a 
meaningful opportunity to participate in the claims process and 
has done so.  Any error in the sequence of events or content of 
the notice is not shown to have affected the essential fairness 
of the adjudication or to cause injury to the claimant.  
Therefore, any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Conway, supra; 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998).

Analysis 

The Board has reviewed all the evidence in the appellant's claims 
file.  Although there is an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy considerations 
are:  interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; resolving 
any reasonable doubt regarding the degree of disability in favor 
of the claimant, 38 C.F.R. § 4.3; where there is a question as to 
which of two evaluations apply, assigning a higher of the two 
where the disability picture more nearly approximates the 
criteria for the next higher rating, 38 C.F.R. § 4.7; and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the person's 
ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the system, 
to perform normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  The 
functional loss may be due to absence of part or all of the 
necessary bones, joints and muscles, or associated structures, or 
to deformity, adhesions, defective innervation, or other 
pathology, or may be due to pain, supported by adequate pathology 
and evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, and a 
part which becomes painful on use must be regarded as disabled.  
See DeLuca, 8 Vet. App. 202; 38 C.F.R. § 4.40 (2009); see also 38 
C.F.R. §§ 4.45, 4.59 (2009).

Where the appellant has expressed dissatisfaction with the 
assignment of an initial rating following an initial award of 
service connection for that disability, separate ratings can be 
assigned for separate periods of time based on the facts found - 
a practice known as "staged" ratings.  Fenderson v. West, 12 
Vet. App. 119 (1999).



	I.  Left shoulder impingement

A 70 percent evaluation may be assigned for impairment of the 
humerus of the minor extremity with loss of head (flail 
shoulder).  With nonunion of the humerus (false flail joint), a 
50 percent evaluation may be assigned.  A 40 percent evaluation 
may be assigned for fibrous union of the humerus.  A 20 percent 
evaluation may be assigned for recurrent dislocation of the 
humerus of the minor extremity at the scapulohumeral joint with 
frequent episodes and guarding of all arm movements or with 
infrequent episodes, and guarding of movement only at the 
shoulder level.  A 20 percent evaluation may also be assigned for 
malunion of the humerus with marked or moderate deformity.  
38 C.F.R. § 4.71a, Diagnostic Code 5202.

A 30 percent evaluation may be assigned for limitation of motion 
of the arm of the minor extremity to 25 degrees from the side.  
When the motion is limited to midway between the side and 
shoulder level or at the shoulder level, a 20 percent evaluation 
may be assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5201.

The normal range of motion of the shoulder is from 0 degrees of 
flexion (forward elevation) to 180 degrees of flexion, from 0 
degrees of abduction to 180 degrees of abduction, from 0 degrees 
of external rotation to 90 degrees of external rotation, and from 
0 degrees of internal rotation to 90 degrees of internal 
rotation.  38 C.F.R. § 4.71, Plate I (2009).

When examined by the VA in August 2001, there was no specific 
local tenderness, and no crepitus with motion.  The Veteran had 
marked pain, and he actively resisted motion of the left shoulder 
beyond 90 degrees of abduction and flexion, and any rotation of 
the shoulder.  He had excellent muscles in the left shoulder with 
no atrophy.  The diagnosis was complaint of pain and arthritis in 
the left shoulder.  He more than likely has mild limitation of 
motion of the shoulder.  The examiner indicated the restricted 
motion of the left shoulder was markedly voluntary.  

The Veteran was afforded a VA examination of the spine in June 
2006.  Forward flexion of the left shoulder was 0 to 180 degrees; 
abduction was to 90 degrees; external rotation was to 70 degrees; 
and internal rotation was to 60 degrees.  The impression was that 
much of the Veteran's arm and shoulder pain was probably related 
to his rotator cuff.  The examiner stated he saw no evidence of 
shoulder impingement.

A VA functional assessment evaluation was conducted in January 
2007.  Abduction and flexion of the left shoulder were to 
approximately 90 degrees.  

A VA orthopedic examination was conducted in April 2007.  The 
Veteran was unable to obtain elevation of the left shoulder.  
Forward flexion was from 0-170 degrees; abduction was from 0-160 
degrees; external rotation was from 0-90 degrees; and internal 
rotation was from 0-80 degrees.    

When examined by the VA in October 2008, the Veteran reported 
little improvement in his left shoulder.  He complained of 
continuous pain, weakness and loss of motion.  On examination, 
there was tenderness, mostly in the acromioclavicular joint and 
in the area of the acromion laterally.  The Veteran had moderate 
to severe evidence of a frozen shoulder.  He could flex only to 
120 degrees; abduction was to 140 degrees; internal rotation was 
to 5 degrees; and external rotation was to 20 degrees.  

Initially, the record reflects that the Veteran is right-handed.  

The Veteran's left shoulder disability is currently evaluated 
under Diagnostic Code 5202.  In order to establish a higher 
rating under this provision, the record must show fibrous union 
of the humerus.  Since there is no clinical evidence of this, 
there is no basis on which a higher rating may be assigned.  

The Veteran's representative has argued that the left shoulder 
disability should be rated under Diagnostic Code 5200 (2009), 
which provides for ankylosis of the scapulohumeral articulation.  

Ankylosis is stiffening or fixation of a joint as the result of a 
disease process, with fibrous or bony union across the joint.  
Dinsay v. Brown, 9 Vet. App. 79, 81 (1996).  (Ankylosis is 
"immobility and consolidation of a joint due to disease, injury, 
or surgical procedure."  Dorland's [Illustrated Medical 
Dictionary], at 86 [(27th ed. 1988]).  Coyalong v. West, 12 Vet. 
App. 524, 528 (1999).

The Board acknowledges that during the course of the October 2008 
VA examination, the examiner commented the Veteran had evidence 
of a frozen shoulder.  The Board concedes the Veteran has 
limitation of motion of the left shoulder, but ankylosis has not 
been demonstrated.  Thus, inasmuch as ankylosis is not present, 
it is inappropriate to evaluate the Veteran's left shoulder 
disability under Diagnostic Code 5200.  

The Board finds that the medical findings on examination are of 
greater probative value than the Veteran's allegations regarding 
the severity of his left shoulder disability.  Accordingly, the 
Board concludes that the preponderance of the evidence is against 
the claim for an initial evaluation in excess of 20 percent for 
left shoulder impingement.

	II.  Spine

The Board notes that, during the course of this appeal, 
specifically, on September 26, 2003, new regulations for the 
evaluation of service-connected disabilities of the spine became 
effective.  VA's General Counsel has held that where a law or 
regulation changes during the pendency of an appeal, the Board 
should first determine which version of the law or regulation is 
more favorable to the Veteran.  If the application of the revised 
regulation results in a higher rating, the effective date for the 
higher disability rating can be no earlier than the effective 
date of the change in the regulation.  38 U.S.C.A. § 5110(g) 
(West 2002).  Prior to the effective date of the change in the 
regulation, the Board can apply only the original version of the 
regulation.  VAOPGCPREC 3-2000 (April 10, 2000).

Under the old version of the regulations, a 60 percent evaluation 
may be assigned for intervertebral disc syndrome which is 
pronounced, with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc, little intermittent relief.  
Where severe, with recurring attacks with intermittent relief, a 
40 percent evaluation is assignable.  When moderate, with 
recurring attacks, a 20 percent evaluation may be assigned.  When 
mild, a 10 percent evaluation may be assigned.  Diagnostic Code 
5293 (as in effect prior to September 23, 2002).

Under the interim revised criteria for intervertebral disc 
syndrome which became effective September 23, 2002, a 20 percent 
evaluation was indicated where there was evidence of 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months.  A 
40 percent evaluation, under those same regulations, required 
demonstrated evidence of incapacitating episodes having a total 
duration of at least 4 weeks but less than 6 weeks during the 
past 12 months.  A 60 percent evaluation required incapacitating 
episodes having a 
total duration of at least six weeks during the past 12 months.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (effective September 23, 
2002).  Those criteria remained in effect with the revision 
effective September 26, 2003, except the Diagnostic Codes 
changed.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (effective 
September 26, 2003).  For the purpose of evaluations under the 
revised criteria, an incapacitating episode is a period of acute 
signs and symptoms due to intervertebral disc syndrome which 
requires bed rest prescribed by a physician and treatment by a 
physician.  38 C.F.R. § 4.71a.  

Pursuant to the revised rating criteria, intervertebral disc 
syndrome can also be evaluated by combining, under 38 C.F.R. 
§ 4.25, separate evaluations of its chronic orthopedic and 
neurologic manifestations along with evaluations for all other 
disabilities, whichever method results in the higher evaluation.  
"Chronic orthopedic and neurologic manifestations" means 
orthopedic and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so.  When evaluating on the basis of chronic 
manifestations, orthopedic disabilities should be evaluated using 
the criteria for the most appropriate diagnostic code or codes, 
and neurologic disabilities should be evaluated separately using 
the criteria for the most appropriate neurological diagnostic 
code or codes.  38 C.F.R. § 4.71a, Diagnostic Codes 5293 
(effective September 23, 2002) and 5243 (effective September 26, 
2003). 
A.  Low back pain with degenerative disc disease 

A 40 percent evaluation is assignable for severe limitation of 
motion of the lumbar spine.  When moderate, a 20 percent 
evaluation may be assigned.  When slight, a 10 percent evaluation 
may be assigned.  Diagnostic Code 5292 (as in effect prior to 
September 26, 2003).  

Under the General Rating Formula for Diseases and Injuries of the 
Spine which became effective September 26, 2003, a 50 percent 
evaluation is warranted for unfavorable ankylosis of the entire 
thoracolumbar spine.  A 40 percent evaluation requires evidence 
of forward flexion of the thoracolumbar spine to 30 degrees or 
less; or favorable ankylosis of the entire thoracolumbar spine.  
A 20 percent evaluation is warranted where there is evidence of 
forward flexion of the thoracolumbar spine greater than 
30 degrees but not greater than 60 degrees; or, the combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees, or muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour, such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  A 10 percent 
evaluation is warranted when forward flexion of the thoracolumbar 
spine is grater than 60 degrees but not greater than 85 degrees; 
or the combined range of motion of the thoracolumbar spine is 
greater than 120 degrees but not greater than 235 degrees; or 
muscle spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent of the height.  38 C.F.R. 
§ 4.71a, General Rating Formula for Diseases and Injuries of the 
Spine.

Evaluate any associated objective neurologic abnormalities, 
including, but not limited to, bowel or bladder impairment, 
separately, under an appropriate diagnostic code.   38 C.F.R. 
§ 4.71a, General Rating Formula for Diseases and Injuries of the 
Spine, Note (1).

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero to 
30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of the 
range of forward flexion, extension, left and right lateral 
flexion, and left and right rotation.  The normal combined range 
of motion of the thoracolumbar spine is 240 degrees.  The normal 
ranges of motion for each component of spinal motion provided in 
this note are the maximum that can be used for calculation of the 
combined range of motion.  38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (2).

The Veteran was afforded an orthopedic examination by the VA in 
August 2001.  There was no palpable spasm in the thoracic spine 
and lumbar paravertebral muscles.  The Veteran actively resisted 
all thoracic and lumbar motion, so it was impossible to give a 
true picture of his motion throughout this area.  Straight leg 
raising was negative, bilaterally.  Reflexes in the lower 
extremities were positive and equal, with no motor weakness.  The 
Veteran bent forward easily to tie his shoes when sitting without 
any complaint of back pain.  There was no evidence of any lack of 
endurance or lack of coordination on examination.  The diagnosis 
was low back pain and spasm with no objective findings and no 
disability noted regarding the low back.  It was stated that an 
electromyogram in July "last year" was only suggestive and did 
not confirm any neuropathy.

The Veteran reported pain and spasms in his lower back on VA 
neurology examination in December 2001.  An examination 
demonstrated motor strength was 5/5 bilaterally.  Deep tendon 
reflexes were +1 and symmetrical.  Pinprick sensation was 
decreased from his left knee down.  There was decreased vibration 
sensation on the left foot.  The examiner commented there was no 
obvious neurological cause for his complaints.   

A VA examination of the spine was conducted on June 13, 2006.  
The Veteran was capable of standing on his toes and heels only 
with support.  There was evidence of pain over the right 
paravertebral muscles.  There was pain and tenderness at the mid 
and lower back area in the midline.  This was particularly 
noticeable with percussion.  Forward flexion of the lumbar spine 
was to 55 degrees; extension was to 10 degrees; rotation was to 
30 degrees, bilaterally; and torque was to 30 degrees, 
bilaterally.  There was pain in the lower back paravertebral 
musculature.  The examiner noted there was X-ray evidence of 
degenerative disc disease in the lumbar spine.  

The Veteran was seen for a functional assessment by the VA in 
January 2007.  His gait was slightly antalgic.  He had very 
limited range of motion of the back in all directions.  There was 
bilateral lumbar paraspinal tenderness.  The sacroiliac joints 
were non-tender bilaterally.  The impression was chronic low back 
pain with history of left lumbar radiculopathy and facet 
arthritis.

Another VA orthopedic was conducted on April 18, 2007.  The 
Veteran walked with a cane, but was capable of standing on his 
heels and toes with support.  Most of the pain in the lower back 
was limited to the low lumbar area in the midline.  He did not 
complain of buttock pain or tenderness.  He had very limited 
flexion, to 45 degrees.  He often barely got to the neutral 
position of 0 degrees with some difficulty.  The examiner noted 
doing one repetition was somewhat painful, so he did not have the 
Veteran do any further repetitions due to his marked pain.  There 
was an element of fatigability associated with the pain.  The 
examiner concluded the Veteran complained of increased back pain.  

Following a VA neurological examination in April 2007, the 
impression was chronic back pain with radicular symptoms.  The 
examiner commented that the Veteran did not give maximum effort 
on the examination and it was, therefore, difficult to fully 
assess his functioning.  

On VA orthopedic examination in October 2008, the Veteran 
reported his back pain was about 5/10 resting, and 10/10 with 
flares.  He stated he had experienced 50 flare-ups of pain in the 
previous 12 months.  The Veteran was able to bend his back 45 
degrees; lateral bending was to 30 degrees, bilaterally; lateral 
torque was to 30 degrees, bilaterally.  Most of the pain appeared 
to be in the midline, just above the belt line.  The examiner was 
unable to do repetitions due to the Veteran's pain.  The 
diagnosis was herniated disc of the lumbar spine, L5-S1 on the 
left.  

The Board points out service connection has been granted for L5 
root neuropathy of the left lower extremity.  He did not appeal 
the evaluation assigned for this disability.  Accordingly, any 
symptoms associated with this disorder are not addressed in this 
decision.

The initial question before the Board is whether a rating in 
excess of 10 percent is warranted prior to June 13, 2006.  The 
Board acknowledges the August 2001 VA examination did not provide 
a range of motion of the Veteran's lumbar spine.  The examiner 
observed the Veteran actively resisted all motions.  He pointed 
out, however, there were no objective findings and no low back 
disability was noted.  The VA outpatient treatment records from 
2002 to 2004 show some complaints pertaining to the lumbar spine.  
The evidence fails to establish, however, that the limitation of 
motion of motion or symptoms associated with disc disease was 
more than mild prior to June 13, 2006.  

The VA examination conducted on June 13, 2006 demonstrates 
limitation of motion consistent with the 20 percent evaluation 
assigned as of that date.  In order to assign a higher rating, 
forward flexion of the lumbar spine must be 30 degrees or less, 
or favorable ankylosis of the entire thoracolumbar spine must be 
shown.  These have not been documented in the record.  While the 
Veteran has referred to many flare-ups, the fact remains there is 
no clinical evidence demonstrating bed rest was ever prescribed 
by a physician for his low back disability.  

Upon a review of the record as a whole, the Board notes that 
based on limitation of motion or neurological symptoms, the 
evidence fails to establish a higher rating is warranted for the 
Veteran's low back disability.  However, the Board points out 
that the April 18, 2007 VA examination revealed the examiner did 
not have the Veteran do repetitive motions of his low back due to 
pain.  He also noted fatigability.  After resolving all doubt in 
the Veteran's favor, the Board concludes that a 30 percent 
evaluation is warranted from April 18, 2007, based on such 
findings.  See Deluca, 8 Vet. App. 202.  A higher rating is not 
warranted since ankylosis of the lumbar spine has not been 
demonstrated.  

In sum, a rating of 10 percent is warranted for the period from 
February 26, 2002, through June 12, 2006; a 20 percent evaluation 
is warranted for the period from June 13, 2006, through April 17, 
2007; and a 30 percent rating is warranted from April 18, 2007.

B.  Cervical spine 

A 30 percent evaluation will be assigned for severe limitation of 
motion of the cervical spine.  When the limitation of motion is 
moderate, a 20 percent evaluation will be assigned.  When slight, 
a 10 percent evaluation will be assigned.  38 C.F.R. § 4.71a, 
Diagnostic Code 5290 (as in effect prior to September 26, 2003).

Under the General Formula, with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the area of 
the spine affected by residuals of injury or disease, unfavorable 
ankylosis of the entire cervical spine warrants a 40 percent 
evaluation.  Forward flexion of the cervical spine 15 degrees or 
less; or, favorable ankylosis of the entire cervical spine 
warrants a 30 percent evaluation.  Forward flexion greater than 
15 degrees but not greater than 30 degrees; or, the combined 
range of motion of the cervical spine not greater than 170 
degrees; or, muscle spasm or guarding severe enough to result in 
an abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis warrants a 20 percent 
evaluation.  Forward flexion of the cervical spine greater than 
30 degrees but not greater than 40 degrees; or, combined range of 
motion of the cervical spine greater than 170 degrees but not 
greater than 335 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or abnormal 
spinal contour; or vertebral body fracture with loss of 50 
percent or more of height warrants a 10 percent evaluation.  
38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

Any associated objective neurologic abnormalities including, but 
not limited to, bowel or bladder impairment, are to be evaluated 
separately under an appropriate diagnostic code.  38 C.F.R. 
§ 4.71a, General Rating Formula for Diseases and Injuries of the 
Spine, Note (1).

For VA compensation purposes, normal forward flexion of the 
cervical spine is 0 to 45 degrees; extension is 0 to 45 degrees; 
left and right lateral flexion are 0 to 45 degrees; and left and 
right lateral rotation are 0 to 80 degrees.  See Plate V.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, and 
left and right rotation.  The combined range of motion range of 
motion of the cervical spine is 340 degrees.  The normal ranges 
of motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.  38 C.F.R. § 4.71a, General Rating 
Formula, Note (2).

A VA orthopedic examination in August 2001 disclosed no palpable 
spasm in the neck muscles.  There was diffuse tenderness.  The 
neck easily flexed to bring the chin to the sternum.  The Veteran 
could extend 30 degrees, and rotate 45 degrees in each direction.  
The Veteran complained of pain throughout lateral bending from 0 
to 30 degrees in each direction.  There was no evidence of any 
lack of endurance or lack of coordination.  The Veteran related 
his left hand had feeling but no sensation.  The examiner stated 
this was difficult to evaluate.  There was no weakness or 
crepitus in the left elbow.  All movement of the left upper 
extremity was without pain or weakness.  The Veteran had 
excellent strength in the hands.  No motor weakness in the upper 
extremities was present.  The diagnosis was complaint of neck 
spasms and stiffness with no objective findings on examination 
and no disability noted.  

On VA neurological examination in December 2001, the Veteran 
complained of pain in his right arm and spasms in both hands.  An 
examination disclosed motor strength was 5/5 bilaterally.  The 
examiner stated the Veteran had pain in both arms.  He added 
there was no obvious neurological cause for the complaints.

A CT of the cervical spine at a private facility in November 2003 
revealed disc space narrowing of C5-6, but no significant spinal 
stenosis or foraminal narrowing.  

The Veteran was seen in a VA outpatient treatment clinic in 
January 2004.  He reported neck pain and related he 
intermittently suffered from numbness in his hands, "twitches," 
"spasms" and "jumping" in his arms.  He claimed he dropped 
things from his left hand.  In June 2004, the Veteran asserted 
his neck pain was intermittent and lasted until he took pain 
medication.  He said the pain sometimes radiated to his right 
arm.  

The Veteran was afforded a VA examination of the spine in June 
2006.  He rated his neck pain as 7/10 on a regular basis, with 
exacerbations to 10/10.  He claimed he had them about 100 times 
in the previous 12 months.  An examination disclosed posterior 
pain in the neck and the right paravertebral muscles.  Range of 
motion was restricted in almost all ranges.  Forward flexion was 
from 0-30 degrees; extension was from 0-30 degrees; lateral 
flexion was from 0-35 degrees, bilaterally; and rotation was 0-50 
degrees on the right and 0-60 degrees on the left.  The upper 
extremity muscles demonstrated bilateral and equal 5/5 strength 
in the biceps, triceps, wrist flexors, and wrist extensors.  
There was no numbness or lack of sensation in either hand.  There 
was a weakened left grip.  The impression was the Veteran had 
mild cervical disc disease and spondylosis at C5-6.  He indicated 
that much of his arm pain was probably related to his rotator 
cuff.  

A VA neurology examination was conducted in April 2007.  Strength 
in the upper extremities was 5/5 throughout.  Reflexes were 2+.  
The Veteran had some patchy deficits on sensory examination to 
pinprick that did not fit a particular dermatome or peripheral 
nerve pattern.  He had numbness over the medial forearms, the 
entire palmar surface of the right hand, and the entire left 
wrist.  
 
The Veteran was also afforded an orthopedic examination by the VA 
in April 2007.  He stated his cervical spine complaints were 
relatively unchanged from the June 2006 VA examination.  The 
examiner noted range of motion of the elbow and wrist was normal.  
He added there was no change in the history or examination of the 
cervical spine.

Another VA examination of the spine was conducted in October 
2008.  It was indicated there was no true radiculopathy involving 
the cervical spine, but moderate pain with motion to the neck.  
The Veteran stated he had arm pain.  An examination disclosed no 
muscle weakness of the elbows or wrists.  The Veteran could flex 
his cervical spine to 45 degrees; extension was to 30 degrees; 
and rotation was to 60 degrees, bilaterally.  Good hand function 
was noted.  The examiner did not detect any significant weakness 
in his grip.  The diagnosis was degenerative disc disease of the 
cervical spine, C5-6.

The Veteran asserts a higher rating is warranted for his cervical 
spine disability.  While some limitation of motion has been 
demonstrated, numerous examinations show it is not more than 
slight.  In fact, following the August 2001 VA examination, the 
examiner stated there were no objective findings, and no 
disability was noted.  The examiner noted no weakness involving 
the left elbow.  Disc disease was not more than mild.

The Veteran was next examined by the VA in June 2006.  He 
asserted he had experienced numerous episodes in which his neck 
pain was 10/10.  Pursuant to Diagnostic Code 5243, however, in 
order to assign a higher rating, the evidence must establish the 
Veteran had incapacitating episodes.  The Veteran has neither 
argued nor submitted any evidence documenting that such episodes 
prompted a physician to order bed rest.  Similarly, VA 
examinations in 2007 and 2008 do not provide any support for a 
higher rating.  The Board observes that the examiner indicated at 
the time of the April 2007 examination that the Veteran's 
cervical spine was unchanged.  The clinical evidence, however, 
does not show sufficient limitation of motion to warrant a higher 
rating, even considering his complaints of pain and functional 
impairment.  See Deluca, 8 Vet. App. 202.

The Board has also considered whether a separate evaluation may 
be assigned for neurological impairment.  No such evaluation is 
warranted in this case.  In this regard, the Board notes the 
Veteran has had complaints involving pain or numbness of his 
upper extremities.  The June 2006 VA examination showed no 
pertinent abnormality.  The examiner stated there was no numbness 
or lack of sensation in the hands.  The most recent VA 
examination showed no true radiculopathy of the cervical spine.  
While he had arm pain, there was no muscle weakness of the elbows 
or wrists.  

The Board concludes the medical findings on examination are of 
greater probative value than the Veteran's allegations regarding 
the severity of his degenerative disc disease of the cervical 
spine.  The Board finds the preponderance of the evidence is 
against the claim for an initial evaluation in excess of 10 
percent for right-sided herniated disc C5-6.  

	III.  Hiatal hernia with gastroesophageal reflux disease 
and diverticulosis

A 60 percent evaluation may be assigned for hiatal hernia with 
symptoms of pain, vomiting, material weight loss and hematemesis 
or melena with moderate anemia; or other symptom combinations 
productive of severe impairment of health.  A 30 percent 
evaluation is assignable with persistently recurrent epigastric 
distress with dysphagia, pyrosis, and regurgitation, accompanied 
by substernal or arm or shoulder pain, productive of considerable 
impairment of health.  With two or more of the symptoms for the 
30 percent evaluation of less severity, a 10 percent evaluation 
may be assigned.  38 C.F.R. § 4.114, Diagnostic Code 7346.

The evidence supporting the Veteran's claim includes his 
statements and the medical findings of record.  When examined by 
the VA in August 2001, the Veteran reported dysphagia, pyrosis 
and regurgitation occurred on a daily basis.  He also stated he 
had frequent diarrhea.  He added he had lost 20 pounds in the 
pervious six months.  (A VA general medical examination that 
month revealed the Veteran was 74 inches tall and he weighed 282 
pounds.)  There was mild tenderness in the left lower quadrant, 
but no masses were noted.  Hematocrit was 38.4 percent, and was 
below normal range.  

VA outpatient treatment records show the Veteran reported acid 
indigestion in June and July 2002.  

On VA gastrointestinal examination in October 2005, the Veteran 
reported significant pyrosis and epigastric pain associated with 
substernal pain.  He said these symptoms occurred daily.  The 
impressions were gastroesophageal reflux disease, diverticulosis 
and hiatal hernia.  The examiner commented the Veteran had 
symptomatic reflux symptoms that were exacerbated by his hiatal 
hernia.  He stated the Veteran had persistent epigastric distress 
with dysphagia, pyrosis and regurgitation that caused 
"constable" impairment of health.   
 
The Veteran reported similar symptoms on the October 2008 VA 
examination.  The record reflects the Veteran has had these 
complaints for years.  Based on these findings, and resolving 
doubt in the Veteran's favor, the Board concludes that a 30 
percent evaluation is warranted for hiatal hernia with 
gastroesophageal reflux disease.  

The record, however, fails to establish that a 60 percent rating 
is warranted.  In this regard, the Board points out there is no 
clinical evidence of anemia.  The Board acknowledges he weighed 
245 pounds in October 2008, a loss of 40 pounds from the August 
2001 VA examination.  The examiner specifically observed there 
was no indication of malnutrition.  The record fails to show the 
Veteran's disability has resulted in severe impairment of health.  

	IV.  Hypertension 

A 60 percent evaluation may be assigned for hypertensive vascular 
disease (hypertension and isolated systolic hypertension) when 
diastolic pressure is predominantly 130 or more.  When the 
diastolic pressure is predominantly 120 or more, a 20 percent 
evaluation may be assigned.  When diastolic pressure is 
predominantly 110 or more, or; systolic pressure is predominantly 
200 or more, a 20 percent evaluation may be assigned.  When 
diastolic pressure is predominantly 100 or more, or, systolic 
pressure predominantly 160 or more, or; minimum evaluation for an 
individual with a history of diastolic pressure predominantly 100 
or more or who requires continuous medication for control, a 10 
percent evaluation is assignable.  38 C.F.R. § 4.104, Diagnostic 
Code.7101.

The Board acknowledges the Veteran is on medication for 
hypertension, and has been for many years.  Numerous blood 
pressure readings have been recorded.  There are three readings 
with diastolic pressure over 110.  Two were recorded on the same 
VA examination in August 2001, and the other was taken during a 
VA outpatient clinic visit in 2002.  All other blood pressures 
have had diastolic pressure under 110.  A systolic pressure of 
200 or more is not shown by the evidence of record.  

The Veteran's blood pressure was noted to be well-controlled when 
he was examined in July 2006.  The most recent VA examination, 
conducted in October 2008, showed serial blood pressure readings 
of 121/81, 117/66 and 128/71.  

The evidence supporting the Veteran's claim consists essentially 
of his statements.  In contrast, the medical findings of record 
are of greater probative value than the Veteran's allegations 
regarding the severity of hypertension.  Accordingly, the Board 
concludes the preponderance of the evidence is against the claim 
for an initial evaluation in excess of 10 percent for 
hypertension.

	V.  Skin disabilities 

During the course of this appeal, VA issued new regulations for 
the evaluation of skin disabilities, effective August 30, 2002.  
See 67 Fed. Reg. 49590-49599 (July 31, 2002).  Accordingly, the 
Board will review both the rating criteria in effect prior to 
August 30, 2002 and the criteria which became effective on that 
date to determine the proper evaluation for the Veteran's scars.  
However, the amended rating criteria can be applied only for 
periods from and after the effective date of that regulatory 
change.  See VAOPGCPREC 3-00.

The Board notes that the criteria for rating scars were further 
revised, effective October 23, 2008.  See 73 Fed. Reg. 54,708 
(Sept. 23, 2008) (codified at 38 C.F.R. § 4.118, Diagnostic Codes 
7800 to 7805).  However, because the Veteran's claim was filed 
before October 28, 2008, the claim will only be evaluated under 
the rating criteria prior to that date.  See 73 Fed. Reg. 54,708 
("This amendment shall apply to all applications for benefits 
received by VA on or after October 23, 2008").

Under 38 C.F.R. § 4.118 as in effect prior to August 30, 2002, a 
10 percent rating will be assigned for scars, superficial, poorly 
nourished, with repeated ulceration.  Diagnostic Code 7803.  A 10 
percent evaluation may be assigned for scars which are 
superficial, tender and painful on objective demonstration.  
Diagnostic Code 7804.  

Scars may be rated on limitation on function of part affected.  
38 C.F.R. § 4.118, Diagnostic Code 7805 (as in effect prior to 
August 30, 2002).

Dermatophytosis will be rated as eczema, dependent upon location, 
extent, and repugnant or otherwise disabling character of 
manifestations.  38 C.F.R. § 4.118, Diagnostic Code 7813 (as in 
effect prior to August 30, 2002).

A 50 percent evaluation may be assigned for eczema with 
ulceration or extensive exfoliation or crusting, and systemic or 
nervous manifestations, or exceptionally repugnant.  A 30 percent 
rating may be assigned for exudation or itching constant, 
extensive lesions, or marked disfigurement.  A 10 percent 
evaluation may be assigned with exfoliation, exudation or 
itching, if involving an exposed surface or extensive area.  With 
slight, if any, exfoliation, exudation or itching, if on a 
nonexposed surface or small area, a noncompensable rating will be 
assigned.  38 C.F.R. § 4.118, Diagnostic Code 7806 (as in effect 
prior to August 30, 2002).

Under the rating criteria that became effective on August 30, 
2002, scars of other than the head, face, or neck, that are 
superficial, and that do not cause limited motion, with an area 
or areas exceeding 144 square inches (929 sq. cm.) are evaluated 
as 10 percent disabling.  38 C.F.R. § 4.118, Diagnostic Code 7802 
(2008). Note (1) states that a superficial scar is one not 
associated with underlying soft tissue damage.  Note (2) states 
that scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of extremities 
or trunk, will be separately rated and combined in accordance 
with § 4.25 of this part.  Id.

The revised criteria also provide a 10 percent evaluation for 
superficial, unstable scars, which warrant a 10 percent 
evaluation.  38 C.F.R. § 4.118, Diagnostic Code 7803.  Note (1) 
for this diagnostic code defines an unstable scar as one where, 
for any reason, there is frequent loss of covering of skin over 
the scar.  Id.

The revised rating criteria further state that scars which are 
superficial and painful on examination merit a 10 percent 
evaluation.  38 C.F.R. § 4.118, Diagnostic Code 7804.

A 60 percent evaluation may be assigned for dermatitis or eczema 
when there is more than 40 percent of exposed areas affected or, 
constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs required during 
the past 12-month period.  A 30 percent evaluation may be 
assigned when there is 20 to 40 percent of the entire body or 20 
to 40 percent of exposed areas affected, or; systemic therapy 
such as corticosteroids or other immunosuppressive drugs required 
for a total duration of six weeks or more, but not constantly, 
during the past 12-month period.  When at least 5 percent, but 
less than 20 percent, of the entire body, or at least 5 percent, 
but less than 20 percent, of exposed areas affected, or, 
intermittent systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of less 
than six weeks duration during the past 12-month period, a 10 
percent evaluation may be assigned.  A noncompensable rating may 
be assigned when less than 5 percent of the entire body or less 
than 5 percent of exposed areas affected and; no more than 
topical therapy required during the past 12-month period.  Or 
rate as disfigurement of the head, face, or neck (DC 7800) or 
scars DC's7801, 7802, 7803, 7804, or 7805), depending upon the 
predominant disability.  38 C.F.R. § 4.118, Diagnostic Code 7806.

Scars may also be rated on limitation of function of the affected 
part.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2008).

Dermatophytosis (ringworm: of body, tinea corporis; of head, 
tinea capitis; of feet, tinea pedis; of beard area, tinea barbae; 
of nails, tinea unguium; of inguinal area (jock itch), tinea 
cruris) is to be rated as disfigurement of the head, face, or 
neck (DC 7800), as scars (DC's 7801, 7802, 7803, 7804, or 7805), 
or dermatitis (DC 7806), depending upon the predominant 
disability.  38 C.F.R. § 4.118, Diagnostic Code 7813.

On VA general medical examination in August 2001, the Veteran had 
a dark skin rash at the groin area, with scattered macular 
pustular lesions in the groin.  These ranged from 1 millimeter to 
1/2 centimeter in size.  There were about six on each side, with 
scratch marks.  There was no tenderness.  It was noted the 
Veteran had scaling, dry skin and cracking of the skin involving 
the fifth toes, both feet and webs between the fourth and fifth 
toes.  The examination also revealed he had a missing toenail on 
the right big toe.  The impressions were onychomycosis with tinea 
pedis of both feet and tinea cruris with a cystic skin lesion on 
both groin areas.  

A VA skin examination was conducted in October 2005.  The Veteran 
related he had not been using any medication for the tinea cruris 
for the previous year.  He denied using any steroids, drugs or 
light therapy.  An examination revealed fine papules and pustules 
in the inguinal region.  There was generalized erythema of the 
groin.  Both feet exhibited scale and diffuse desquamation.  
There was mild erythema present and very mild cracking between 
the digits.  The right large toenail was deformed and with a 
yellow-brown discoloration.  The diagnoses were folliculitis 
affecting 10 percent of the legs, zero percent of the exposed 
body and 3.6 percent of the total body; tinea pedis affecting 15 
percent of the legs, zero percent of exposed body and 5.4 percent 
of the total body; and onychomycosis affecting five percent of 
the legs, zero percent of exposed body and 1.8 percent of the 
total body.  

The Veteran reported on a VA examination of the skin in April 
2007 that the skin condition of the groin occurred on an 
intermittent basis.  He denied using medication it.  An 
examination of the groin revealed multiple papules with mild 
folliculitis.  There was erythema around these elevated areas.  
There were rare subcutaneous cysts that appeared to be filled 
with sebaceous fluid.  Each foot exhibited diffuse scale and 
erythema.  There were mild fissures over the flexure points of 
both feet.  The right great toe was markedly atrophic.  The 
diagnoses were sebaceous cysts with folliculitis of the groin 
region, affecting 10 percent of the legs, zero percent of the 
exposed body and 3.6 percent of the total body was affected; 
tinea pedis, affecting 10 percent of the legs, zero percent of 
exposed body, and 3.6 percent of total body; and onychomycosis, 
affecting 5 percent of the legs, zero percent of exposed body, 
and 1.8 percent of the total body.  

A VA general medical examination in April 2007 disclosed no 
depression, adherence, tenderness or skin breakdown involving the 
groin papules.  It was also indicated the Veteran had 
onychomycosis of the nails.


A.  Tinea cruris

The initial question is whether a rating in excess of 10 percent 
is warranted, prior to March 1, 2009.  In this regard, under the 
regulations effective prior to August 30, 2002, tinea cruris was 
rated as analogous to eczema.  The Board notes a 10 percent 
rating required the condition involving an exposed area.  
Clearly, since it affects the Veteran's groin area, there is no 
basis on which a higher rating may be assigned.   
 
In addition, the area involved is quite small and, therefore, a 
higher evaluation under any of the other Diagnostic Codes for 
skin conditions in effect during the course of the Veteran's 
claim is not warranted.  

As noted above, based on the findings of VA examinations, the RO, 
by rating action dated February 2009, reduced the evaluation for 
tinea cruris to noncompensable, effective March 1, 2009.  In 
light of the fact that this reduction did not result in a 
reduction of compensation payments, the notice provisions of 
38 C.F.R. § 3.105(e) (2009) are inapplicable.

Rating agencies will handle cases affected by change of medical 
findings or diagnosis, so as to produce the greatest degree of 
stability of disability evaluations consistent with the laws and 
VA regulations governing disability compensation and pension.  It 
is essential that the entire record of examination and the 
medical-industrial history be reviewed to ascertain whether the 
recent examination is full and complete, including all special 
examinations indicated as a result of general examination and the 
entire case history....Examinations less full and complete than 
those in which payments were authorized or continued will not be 
used as a basis of reduction.  Ratings on account of diseases 
subject to temporary or episodic improvement, e.g., manic-
depressive or other psychotic reaction,...will not be reduced on 
any one examination except in those instances where all the 
evidence of record clearly warrants the conclusion that sustained 
improvement has been demonstrated....Moreover, though material 
improvement in the physical or mental condition is clearly 
reflected, the rating agency will be considered whether the 
evidence makes it reasonably certain that the improvement will be 
maintained under the ordinary conditions of life.  38 C.F.R. 
§ 3.344(a).

The provisions of paragraph (a) apply to ratings which have 
continued for long periods at the same level (5 years or more).  
They do not apply to disabilities which have not become 
stabilized and are likely to improve.  Reexamination disclosing 
improvement, physical or mental, in these disabilities will 
warrant reduction in rating.  38 C.F.R. § 3.344(c).

In this case, the 10 percent evaluation for tinea cruris had been 
in effect for more than five years.  The fact remains, however, 
that the RO did not reduce the rating on the basis of a single 
examination.  Rather, the findings on both the October 2005 and 
April 2007 VA examinations clearly demonstrated material 
improvement in the skin condition.  

Accordingly, under both the pre-August 30, 2002 provisions and 
the revised criteria, a compensable rating is not warranted for 
tinea cruris, effective March 1, 2009.  The Board concludes, 
therefore, that the preponderance of the evidence is against the 
claim for a compensable evaluation for tinea cruris from March 1, 
2009.

B.  Bilateral athlete's foot

The Veteran asserts a higher rating is warranted for bilateral 
athlete's foot.  Clearly, this condition involves a non-exposed 
area and affects less than five percent of the total body.  There 
is simply no basis on which a compensable rating may be assigned, 
considering all regulations in effect during the Veteran's claim.   
 
The Board concludes the medical findings on examination are of 
greater probative value than his allegations regarding the 
severity of his condition.  Accordingly, the Board finds the 
preponderance of the evidence is against the claim for a 
compensable evaluation for bilateral athlete's foot.  

C.  Missing right great toenail

While there is some discrepancy in the record as to whether the 
right great toe is missing, atrophic or discolored, it is 
significant to point out that the VA examinations fail to 
establish the condition is painful or unstable.  The Board notes 
that at the time of the October 2005 and April 2007 VA 
examinations, it was specifically noted his toenail condition did 
not cause any discomfort or pain.  The Board concludes the 
medical findings on examination are of greater probative value 
than the Veteran's statements regarding the severity of his 
condition.  The Board finds, therefore, that the preponderance of 
the evidence is against the claim for a compensable evaluation 
for missing right great toenail.

      VI.  Other considerations
      
The Board has also considered whether the Veteran's disabilities 
present an exceptional or unusual disability picture as to render 
impractical the application of the regular schedular standards 
such that referral to the appropriate officials for consideration 
of extra-schedular ratings is warranted.  See 38 C.F.R. 
§ 3.321(b)(1) (2009).  In this case there are no exceptional or 
unusual factors with regard to the Veteran's service-connected 
disabilities.  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA presents 
such an exceptional disability picture that the available 
schedular evaluation for that service-connected disability is 
inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) 
("[R]ating schedule will apply unless there are 'exceptional or 
unusual' factors which render application of the schedule 
impractical.").  Here, the rating criteria reasonably describe 
the Veteran's disability levels and symptomatology, and provide 
for consideration of greater disability and symptoms than 
currently shown by the evidence.  Thus, his disability picture is 
contemplated by the rating schedule, and the assigned schedular 
evaluations are, therefore, adequate.  See Thun v. Peake, 22 Vet. 
App. 111, 115 (2008).  Consequently, referral for extraschedular 
consideration is not warranted.

In reaching the conclusions above, the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
except as indicated above, as the preponderance of the evidence 
is against the appellant's claims, that doctrine is not 
applicable in the instant appeal. See 38 U.S.C.A. § 5107(b); 
Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert 
v. Derwinski, 1 Vet. App. 49, 55-57 (1990).
ORDER

An initial evaluation in excess of 20 percent for left shoulder 
impingement is denied.

An initial evaluation in excess of 10 percent for low back pain 
with degenerative disc disease, prior to June 13, 2006, is 
denied.

An initial evaluation in excess of 20 percent for low back pain 
with degenerative disc disease, for the period from June 13, 
2007, through April 17, 2008, is denied.

An initial evaluation of 30 percent for low back pain with 
degenerative disc disease, from April 18, 2008, is granted, 
subject to the governing law and regulations pertaining to the 
payment of monetary benefits.

An initial evaluation in excess of 10 percent for right-sided 
herniated disc, with degenerative disc disease at C5-6 is denied.

An evaluation of 30 percent for hiatal hernia with 
gastroesophageal reflux disease and diverticulosis is granted, 
subject to the governing law and regulations pertaining to the 
payment of monetary benefits.

An initial evaluation in excess of 10 percent for hypertension is 
denied.

An initial evaluation in excess of 10 percent for tinea cruris, 
prior to March 1, 2009, is denied.

An initial compensable evaluation for tinea cruris from March 1, 
2009, is denied.

An initial compensable evaluation for bilateral athlete's foot is 
denied.




An initial compensable evaluation for missing right great toenail 
is denied.




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


